 Case: 4:19-cr-00151-JAR Doc. #: 18 Filed: 02/21/19 Page: 1 of 3 PageID #: 32

                                                                                             w~IL\E~

                                UNITED STATES DISTRICT COURT
                                                                                         FEB 21 2019
                                EASTERN DISTRICT OF MISSOURI                             U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF MO
                                      EASTERN DIVISION                                         ST.LOUIS



UNITED STATES OF AMERICA,                           )
                                                    )
           Plaintiff,                               )

v.                                                  ~ Nd 4:19CR00151 JAR/JMB.
                                                    )
SHELLEN ROBINS,                                     )
                                                    )
           Defendant.                               )


                                              INDICTMENT

                                                COUNT I

     The Grand Jury charges that:

     At all times pertinent to the charges in this indictment:

     1.     Federal law defined the term:

            (a)         "minor" to mean any person under the age of eighteen years (18 U.S.C. §

                        2256(a));

            (b)         "sexually explicit conduct" to mean actual or simulated

                        (i)     sexual intercourse, including genital-genital, oral-genital, '1:nal-

                                genital, or oral-anal, whether between persons of the same or

                                opposite sex,

                        (ii)    bestiality,

                        (iii)   masturbation,

                        (iv)    sadistic or masochistic abuse, or

                        (v)     lascivious exhibition of the genitals or pubic area of any person (18
   Case: 4:19-cr-00151-JAR Doc. #: 18 Filed: 02/21/19 Page: 2 of 3 PageID #: 33



                                  U.S.C. §2256(2)(A)); and

                 (c)    "computer" to mean an electronic, magnetic, optical, electrochemical or

                        other high speed data processing device performing logical, arithmetic or

                        storage   functi~ms,   including any data storage facility or communications

                        facility directly related to or operating in conjunction with such devic~. (18

                        U.S.C.§2256(6));

                 (d)    "child pornography" to mean any visual depiction, including any

                       . photograph, film, video, picture, or computer or computer-generated image

                        or picture, whether made or produced by electronic, mechanical, or other

                        means, of sexually explicit conduct, where--

                        (A)       the production of such visual depiction involves the use of a minor

                                  engaging in sexually explicit conduct; or

                        (C)       such visual depiction has been created, adapted, or modified to

                                  appear that an identifiable minor is engaging in sexually explicit

                                  conduct.

        2.       The "Internet" was, and is, a computer communications network using interstate

·and foreign lines to transmit data streams, including data streams used to store, transfer and receive

graphic files.

        3.       Between on or about January 1, 2019, to February 6, 2019, in the Eastern District

of Missouri, and elsewhere,

                                         SHELLEN ROBINS,

the Defendant herein, did knowingly employ, use, persuade, induce, entice, and coerce a minor,

K.M., to engage in sexually explicit conduct, specifically, SHELLEN ROBINS produced images


                                                     2
  Case: 4:19-cr-00151-JAR Doc. #: 18 Filed: 02/21/19 Page: 3 of 3 PageID #: 34



of K.M. in a lascivious display of her genitals, and said sexually explicit conduct was for the

purpose of producing a visual depiction of such conduct, to wit: images of K.M. in a lascivious

display of her genitals, and such depictions were produced using materials that had been mailed,

shipped, or transported in interstate and foreign commerce, i.e., Samsung dalaxy Cell Phone.

In violation of Title 18, United States Code, Section 2251 (a) and punishable under Title 18,

United States Code, Section 2251 (e).

                                                     A TRUE BILL.




                                                     FOREPERSON

JEFFREY B. JENSEN
United States Attorney


COLLEEN C. LANG, #56872MO
Assistant United States Attorney




                                                 3
